Citation Nr: 1736329	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-06 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for residuals of prostate cancer, effective November 1, 2010.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from July 1957 to July 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2009 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for prostate carcinoma and assigned an initial 100 percent rating from February 6, 2009, through July 31, 2010, for the presence of malignancy and treatment.  A 0 percent rating was assigned for residuals, effective August 1, 2010.

The Veteran appealed with regard to the initially assigned rating, and a May 2010 rating decision, the 100 percent rating was extended through October 31, 2010, with the 0 percent rating, effective November 1, 2010.  A February 2013 rating decision increased the rating for residuals of the prostate carcinoma to 20 percent, effective November 1, 2010, and a May 2013 rating decision increased that rating to 60 percent.  However, as that rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2016, the Veteran testified before a Decision Review Officer, sitting at the RO.  The Veteran canceled an appearance before a Veterans Law Judge scheduled to occur by videoconference in June 2017.  

The issue of entitlement to TDIU is remanded to the Agency of Original Jurisdiction.


FINDING OF FACT

Effective November 1, 2010, prostate carcinoma is manifested by voiding dysfunction resulting in the need to wear absorbent materials that need to be changed more than four times per day without evidence of renal dysfunction or recurrence of malignancy.  

CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent have not been met for prostate carcinoma, as of November 1, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record shows that all available pertinent treatment records have been obtained, to include the Veteran's service medical records and post-service VA and private treatment records.  No other outstanding, existing evidence that could be obtained to substantiate the claims has been identified.  The Board is also unaware of any such evidence.  VA has provided the necessary notifications.  In addition, the Veteran was provided the necessary VA examinations.  Accordingly, the Board will address the merits of the claim.

II. General Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Increased Rating

The Veteran's prostate carcinoma was rated 100 percent through October 31, 2010, on the basis that he continued to receive Lupron injections through April 13, 2010, six months prior.  The rating was then reduced to 60 percent, effective November 1, 2010.  Those ratings were assigned pursuant to 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2016).  

Under Diagnostic Code 7528, a 100 percent rating is assigned for malignant neoplasms of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b (2016).  A review of the record shows that the Veteran's primary complaints and symptoms consist of voiding dysfunction.  Diagnostic testing is negative for indicators of kidney dysfunction, and neither treatment records nor VA examination reports indicate the presence of renal dysfunction.

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  Only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a (2016).  

VA examinations performed in April 2010, January 2013, and November 2016 show that the Veteran experiences both urine leakage and urinary frequency.  The 60 rating is assigned for urine leakage.  For urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 60 percent rating is assigned for requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  That rating is the maximum rating available for urine leakage, and ratings in excess of 60 percent are not available for urinary frequency or obstructed voiding.  38 C.F.R. § 4.115b (2016).  

The Veteran's prostate carcinoma has been assigned the maximum schedular rating pursuant to 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7528, barring the recurrence of malignancy or the presence of renal dysfunction.  The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  No painful or unstable scars have been documented in association with the prostate disability.  Therefore, the Board finds that a separate rating for a scar is not warranted.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805 (2016).

The 60 percent rating assigned also contemplates the manifestations of the Veteran's prostate disability as described in his March 2013 substantive appeal of the need to wear absorbent materials that must be changed in excess of four times per day and other statements.  The Veteran has also not offered any arguments or evidence in favor of a rating in excess of 60 percent, to include arguments that the manifestations of his prostate disability are not contemplated by the rating schedule.  38 C.F.R. § 3.121 (2016).

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 60 percent for prostate carcinoma.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to an initial rating in excess of 60 percent for prostate carcinoma, effective November 1, 2010, is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229   (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  As the Veteran contends that his inability to work is due in part to his service-connected prostate carcinoma, consideration of entitlement to TDIU is warranted for the entire appeal period, not just for the period in connection with the March 2014 rating decision that explicitly denied TDIU. 

The Veteran contends that his service-connected prostate disability and diabetes mellitus render him unable to obtain or maintain substantially gainful employment.  Although VA examiners consistently replied "No" to the question asking whether the functional impact of the disability being examiners included an impact on the Veteran's ability to work, they offered no discussion of the basis for that statement.  That response is also in stark contrast to the Veteran's repeated statements that his disabilities render him unable to obtain or maintain substantially gainful employment.  Therefore, the Board remands the issue of entitlement to TDIU so that an opinion may be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claims, to include any VA medical records not already of record.

2.  Schedule the Veteran for a VA examination.  The examiner should conduct an assessment of the functional effects of the Veteran's service-connected disabilities on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner must review the claims file and should note that review in the report.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is asked to discuss the functional effects that the Veteran's service connected disabilities, alone or in combination, have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience. The examiner must not consider the Veteran's age or any non-service connected disabilities.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability.  If the Veteran is found capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case of the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


